Case 2:20-cv-07076 Document 1-3 Filed 06/10/20 Page 1 of 9 PageID: 86
Case 2:20-cv-07076 Document 1-3 Filed 06/10/20 Page 2 of 9 PageID: 87
Case 2:20-cv-07076 Document 1-3 Filed 06/10/20 Page 3 of 9 PageID: 88
Case 2:20-cv-07076 Document 1-3 Filed 06/10/20 Page 4 of 9 PageID: 89
Case 2:20-cv-07076 Document 1-3 Filed 06/10/20 Page 5 of 9 PageID: 90
Case 2:20-cv-07076 Document 1-3 Filed 06/10/20 Page 6 of 9 PageID: 91




                   EXHIBIT A
Case 2:20-cv-07076 Document 1-3 Filed 06/10/20 Page 7 of 9 PageID: 92
Case 2:20-cv-07076 Document 1-3 Filed 06/10/20 Page 8 of 9 PageID: 93
                           Case 2:20-cv-07076 Document 1-3 Filed 06/10/20 Page 9 of 9 PageID: 94



                                                   Salerno Medical Associates EMR Service
         Quaterly                Invoice Numbers    Monthly Rate   Invoiced Amount    Due Amount       Status                            Payment Details
One Time Upfront Charges               #1262                          $26,750.00         $0.00     Invoice Closed   12/2/16                                  $10,000.00
   Jan2014 to Mar2014                #0002366        $2,193.00        $7,039.53        $7,039.53    Invoice Open
   Apr2014 to Jun2014                #0002366        $2,193.00        $7,039.53        $7,039.53    Invoice Open
   Jul2014 to Sep2014                #0002366        $2,193.00        $7,039.53        $7,039.53    Invoice Open
   Oct2014 to Dec2014                #0002366        $2,193.00        $7,039.53        $7,039.53    Invoice Open
   Jan2015 to Mar2015                #0002366        $2,193.00        $7,039.53        $7,039.53    Invoice Open
   Apr2015 to Jun2015                #0002366        $2,193.00        $7,039.53        $7,039.53    Invoice Open
   Jul2015 to Sep2015                #0002366        $2,193.00        $7,039.53        $7,039.53    Invoice Open
   Oct2015 to Dec2015                #0002366        $2,193.00        $6,842.17        $6,842.17    Invoice Open
   Jan2016 to Mar2016                 #002200        $2,193.00        $7,039.53          $0.00     Invoice Closed   12/27/16                Chk#1150          $5,000.00
   Apr2016 to Jun2016                 #002201        $2,193.00        $7,039.53          $0.00     Invoice Closed    2/24/17                Chk#7639         $11,750.00
   Jul2016 to Sep2016                 #002202        $2,193.00        $7,039.53          $0.00     Invoice Closed    5/1/17                 Chk#7756         $12,800.00
   Oct2016 to Dec2016                 #002203        $2,193.00        $7,039.53          $0.00     Invoice Closed    5/12/17                Chk#7770         $30,000.00
   Jan2017 to Mar2017               #00001049        $2,610.00        $8,368.31          $0.00     Invoice Closed    9/25/17                Chk#8514          $9,600.00
   Apr2017 to Jun2017               #00001050        $2,610.00        $8,368.31          $0.00     Invoice Closed
  July2017 to Sep2017                 #002753        $2,610.00        $8,368.31          $0.00     Invoice Closed
                                                                                                                     6/7/18                Chk#10060         $27,425.24
   Oct2017 to Dec2017                 #002754        $2,925.00        $9,378.28          $0.00     Invoice Closed
   Jan2018 to Mar2018                 #002755        $3,515.00        $11,243.61         $0.00     Invoice Closed
  April2018 to June2018                #4085         $3,515.00        $11,243.61         $0.00     Invoice Closed   9/5/18                 Chk#10534         $11,243.61
  July2018 to Sep2018                  #4227         $3,515.00        $11,243.61         $0.00     Invoice Closed   7/10/18                Chk#10218          $5,303.31
   Oct2018 to Dec2018                #0002101        $3,515.00        $11,243.61         $0.00     Invoice Closed   11/9/18                Chk#11043         $11,243.61
   Jan2019 to Mar2019                #0002176        $3,515.00        $11,243.61         $0.00     Invoice Closed   8/28/19                Chk#12524         $11,243.61
  April2019 to June2019              #0002239        $4,129.00        $13,207.64         $0.00     Invoice Closed   9/23/19                Chk#12699         $13,207.65
  July2019 to Sep2019                #0002309        $4,759.00        $15,222.85      $15,222.85    Invoice Open
   Oct2019 to Dec2019                #0002361        $5,074.00        $16,230.46         $0.00     Invoice Closed              1/14/20     Chk#13169         $16,230.46
   Jan2020 to Mar2020               #2020-039        $5,074.00        $16,230.46      $16,230.46    Invoice Open
                                                                   $262,619.66       $87,572.19                                                            $175,047.49
